DAVIDSON, Commissioner.
This is a conviction for aggravated assault with a motor vehicle, with punishment assessed at a fine of $50.
The complaint upon which the information is predicated recites that the affiant thereto “had good reason to believe and charges * *
We have repeatedly held that, in obedience to the provisions of Sec. 2 of Art. 222, C.C.P., the affiant to the complaint must state, in addition to his good reason to believe, that he “does believe” that the offense alleged has been committed. Cook v. State, 137 Tex.Cr.R. 492, 132 S.W.2d 404; Betels v. State, 145 Tex.Cr.R. 368, 168 S.W.2d 499; Ex Parte Glass, 151 Tex.Cr.R. 23, 205 S.W.2d 46.
The complaint being fatally defective, the judgment is reversed and prosecution ordered dismissed.
Opinion approved by the Court.